Per Curiam. This is an appeal from a fine imposed on appellant by the Criminal Court for violating Sec. 1711 of the city ordinances of the city of Chicago. The section is as follows: “ No pawnbroker, loan broker, or keeper of a loan office, shall, under any pretense whatever, purchase or buy any second-hand furniture, metals or clothes or any other article or thing whatever' to him or her offered as a pawn or pledge.” On November 4, 1887, one Mahon pledged a coat with appellant and received as a loan thereon the sum of 84.40. The next day appellant gave Mahon fifty cents additional, and the pawn ticket was surrendered with the indorsement thereon : “ Bought ticket of owner. J. Mahon.” Appellant soon after sold the coat. It is contended that the ordinance is unreasonable, because it imposes a penalty on pawnbrokers for doing that which is lawful for other persons to do. The statute authorizes cities not only to regulate pawnbrokers, but to suppress and prohibit them. Sec. 1, Art. 5, Chap. 24, R. S. The imposition of a fine for breach of a regulation applying equally to all pawnbrokers can not be said to be unreasonable. We are unable to agree with counsel that the several sections of the ordinances relating to pawnbrokers are inconsistent, or that they authorize the transaction presented in the record. The judgment of the Criminal Court is affirmed. Judgment affirmed.